DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the claim objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth claim objections have been withdrawn. 
Applicant’s arguments, filed with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  With the exception of the rejection for claims 2 and 6, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Regarding claim 2, Applicant has addressed the question regarding “protrusion” or “protrusion wall”, but has not addressed the issue regarding “downward”.  Regarding Applicant’s remarks concerning claim 4, Examiner notes that it was the second presentation of “height direction” that was rejected, which Applicant corrected, thus Applicant’s remark is moot.  With respect to claim 6, the rejection is maintained as claim 6 includes both “a depth direction” as argued by Applicant, and “depth direction”, which is the rejected element that remains unclear.  With respect to claim 13, as with claim 4, Applicant has corrected the second presentation of “depth direction” that was at issue, thus Applicant’s argument is moot.  Additionally, claim 4 as amended raises new clarity issues, which are addressed in the new grounds of rejection, necessitated by Amendment, below.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive. Examiner notes that Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the modified grounds of rejection, necessitated by Amendment, below.  Examiner disagrees that Anderson fails to .
If Applicant believes discussion with the Examiner would lead to advancement of prosecution, Applicant is encouraged to schedule an interview with the Examiner using the contact information below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein an angle between the protrusion wall and a further wall section of the first wall downward adjoining to the protrusion wall is less than or equal to 90 degrees”.  This is unclear, specifically “downward adjoining to the protrusion wall” is unclear.  Is this in error for downwardly adjoining to the protrusion wall?  Clarification is requested.  
Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 has been amended to recite “an inner wall, an outer wall, a first wall plate and a second wall plate”.  It is unclear what the relationship, if any between “an inner wall”, “an outer wall”, and the first and second wall plates are.  Examiner has attempted to apply prior art to the claim as best it can be understood as presented, below.  Claim 5 is rejected insofar as it is dependent on claim 4, and therefore includes the same error(s). 
Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “in depth direction”.  It is unclear if this is the same or different from “a depth direction” earlier claimed. It is believed to be in error for “in the depth direction”.  Claims 7-9 are rejected insofar as they are dependent on claim 6, and therefore includes the same error(s).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2,104,845: previously cited).
Regarding claim 1, Anderson shows a household refrigeration apparatus, comprising: an interior container (see at least chamber/food compartment #3) with a first outer wall (see at least drain tray #9 which forms an outer wall of the freezing chamber) and with a second wall arranged angled thereto (see for example at least right hand wall of casing #1 which is both an external wall and forms an outer wall of the freezing chamber), wherein the interior container bounds a first receiving space for food of the household refrigeration apparatus (see at least chamber/food compartment #3 below drain tray #9), an ice maker having a housing formed by a vertical wall area of the first outer wall of the interior container and a wall area of the second outer wall of the interior container in certain areas (see at least coil #5 with freezing trays #8 which together form the ice maker, the outer housing of which is bounded at least in part by both horizontal and vertical walls of the drain tray #9 below and the right hand wall of casing #1 on the right), wherein the housing bounds a receiving space of the ice maker (see at least right hand wall of casing #1 and drain tray #9 delimiting the receiving space of the coil #5 and 
Regarding claim 3, Anderson further shows wherein the household refrigeration apparatus has a depth direction (see at least Figure 5, illustrating a view from above where the depth direction can be understood as up and down with respect to the page), wherein the protrusion extends across the entire length of the housing of the ice maker in this depth direction (see at least Figures 5 and 6, to the extent that the housing is partially delimited by the flanges #25, they can be considered to extend across the entire length of the housing in the depth direction).
Regarding claim 4, Anderson further shows wherein the housing of the ice maker comprises a wall element, which is a component 42 / 47BSH-2018PO2620 separate from the interior container (see at least channeled bars #13), wherein the wall element has an L-shape in cross-section (see at channeled bars #13, the two legs of which form an L-shape in cross-section), and the wall element comprises an inner wall, an outer wall, a first wall plate and a second wall plate, which together form the L-shape,  (see at least channeled bars #13, the two legs (one of which can be considered the first wall plate having and inner and outer wall, and the other the second wall plate also having an inner and outer wall) of which form an L-shape in cross-section), wherein the household refrigeration apparatus has a height direction (inherent to household refrigeration apparatus), and a recess, which is bounded by the vertical wall area and the outer wall is formed below the protrusion in the height direction, and the wall element extends into the recess (see at least Figure 6, channeled bars #13 extend into the recess 
Regarding claim 5, Anderson further shows wherein an inner wall of the first wall plate is rearward inclined at least in certain areas viewed in depth direction (see at least Figure 6, the front leg of each of the channeled bars #13 is rearward inclined).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Anderson (US 2,104,845:previously cited).
Anderson discloses all the elements of claim 1, upon which claim 2 depends (see rejection(s) above).
Regarding claim 2, Anderson further discloses wherein the protrusion comprises a protrusion wall (see at least flanges #25, each of which include a protrusion wall).  Anderson is silent regarding wherein an angle between the protrusion wall and a further wall section of the first wall downward adjoining to the protrusion wall is less than or equal to 90 degrees (though it appears that flanges #25 may meet such an angle).  
It would, however, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Anderson with wherein an angle between the protrusion wall and a further wall section of the first wall downward adjoining to the protrusion wall is less than or equal to 90 degrees, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the apparatus of Anderson would not operate differently with the claimed angle and since it appears the flange #25 has an angle approximately less than 90 degrees and thus the apparatus would function appropriately having the angle. Further, applicant places no criticality on the range claimed, indicating that it is “preferable” (see paragraph [00109]).  

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 above, and further in view of Morton (US 2,720,089).
Regarding claim 6, Anderson further discloses wherein the household refrigeration apparatus has a depth direction (see at least Figure 5, illustrating a view from above where the depth direction can be understood as up and down with respect to the page).
Anderson is silent regarding and the interior container comprises a rear wall with a base plate, in which a drain gutter for condensation water, which forms in the ice maker, is integrated formed, wherein the drain gutter is arranged offset rearward compared to the base plate viewed in depth direction.
Morton teaches another household refrigeration apparatus having an interior container and the interior container comprises a rear wall with a base plate (see at least Annotated Figure 1, below: base plate on rear wall), in which a drain gutter for condensation water, which forms in the ice maker, is integrally formed (see at least Annotated Figure 1, below: drain gutter), wherein the drain gutter is arranged offset rearward compared to the base plate viewed in depth direction (see at least Annotated Figure 1, below: drain gutter protrudes rearwardly with respect to the base plate).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the apparatus of Anderson with and the interior container comprises a rear wall with a base plate, in which a drain gutter for condensation water, which forms in the ice maker, is integrally formed, wherein the drain gutter is arranged offset rearward compared to the base plate viewed in depth direction, as taught by Morton, to improve the apparatus of Anderson by providing provision for condensate removal, thus eliminating inconvenience and potential mess associated with the need to handle a full condensation pan.  
Regarding claim 7, Anderson as modified by Morton further discloses wherein the rear wall comprises a pedestal (see at least Annotated Figure 1, below: pedestal), which is arranged offset rearward compared to the base plate in the depth direction (see at least Morton Annotated Figure 1, below and Figure 8, at least the base of the funnel portion of the pedestal protrudes rearward with respect to the base plate), wherein the drain gutter is formed in the pedestal and bulges out rearward with respect to a rear end wall of the pedestal (see at least Morton column 2, lines 54-61).
Anderson as modified by Morton does not disclose which is formed integrally with the base plate.  
However, it would have been obvious to one having ordinary skill in the art to provide the apparatus of Anderson in view of Morton with which is formed integrally with the base plate, since it has been held that making integral what was formerly multiple pieces has been held to be a matter of routine design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.") 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
): in this case, such provision would provide the benefit of preventing leaks from accidental separation of the pedestal funnel.  
Regarding claim 8, Anderson as modified by Morton further discloses wherein the pedestal is a wall area of the housing of the ice maker, by which a receiving space of the ice maker is bounded (see at least Morton, Annotated Figure 1, the freezing compartment, analogous to the ice maker compartment of Anderson is delimited at least in part on the bottom from an area associated with the pedestal).
Regarding claim 9, Anderson as modified by Morton further discloses wherein the drain gutter comprises an integrated drain stub (see at least Morton column 2, lines 57-61: bottom channel #36/escape hole #38).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Anderson (US 2,104,845: previously cited) in view of Morton (US 2,720,089: previously cited).
Regarding claim 13, Anderson discloses a household refrigeration apparatus, comprising: an interior container (see at least chamber/food compartment #3) with a first wall 
Anderson further discloses wherein the household refrigeration apparatus has a depth direction and a width direction (see at least Figure 5, illustrating a view from above where the depth direction can be understood as up and down and the width direction left and right with respect to the page).
Anderson is silent regarding and the interior container comprises a rear wall with a base plate, in which a drain gutter for condensation water that forms in the ice maker extends in the width direction is formed in one piece with the rear wall, wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the depth direction.
Morton teaches another household refrigeration apparatus having an interior container and the interior container comprises a rear wall with a base plate (see at least Annotated Figure 1, below: base plate on rear wall), in which a drain gutter for condensation water that forms in the ice maker extends in the width direction and is formed in one piece with the rear wall (see at least Annotated Figure 1, below: drain gutter: Examiner notes that the drain gutter must extend at least somewhat in the width direction since ducts are three dimensional and also notes that the drain gutter is formed in one piece with the rear wall), wherein the drain gutter is arranged 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the apparatus of Anderson with and the interior container comprises a rear wall with a base plate, in which a drain gutter for condensation water that forms in the ice maker extends in the width direction and is formed in one piece with the rear wall, wherein the drain gutter is arranged offset rearward compared to the base plate viewed in depth direction, as taught by Morton, to improve the apparatus of Anderson by providing provision for condensate removal, thus eliminating inconvenience and potential mess associated with the need to handle a full condensation pan.  
Regarding claim 14, Anderson as modified by Morton further discloses wherein the rear wall comprises a pedestal (see at least Annotated Figure 1, below: pedestal), which is arranged offset rearward compared to the base plate in depth direction (see at least Morton Annotated Figure 1, below and Figure 8, at least the base of the funnel portion of the pedestal protrudes rearward with respect to the base plate), wherein the drain gutter is formed in one piece with the pedestal and bulges out rearward with respect to a rear end wall of the pedestal across an entire width of the pedestal (see at least Morton column 2, lines 54-61: since the funnel portion extends into the drain gutter, the drain gutter must extend across an entire width of at least the funnel portion of the pedestal; and in view that the pedestal is joined to the back wall, in which the drain gutter is integrated, and the funnel portion extends into the drain gutter, the drain gutter is thus formed in one piece with the  pedestal).
Anderson as modified by Morton does not disclose which is formed integrally with the base plate.  
However, it would have been obvious to one having ordinary skill in the art to provide the apparatus of Anderson in view of Morton with which is formed integrally with the base plate, since it has been held that making integral what was formerly multiple pieces has been held to In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.") 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
): in this case, such provision would provide the benefit of preventing leaks from accidental separation of the pedestal funnel.  
Regarding claim 15, Anderson as modified by Morton further discloses wherein the pedestal is a wall area of the housing of the ice maker, by which a receiving space of the ice maker is bounded (see at least Morton, Annotated Figure 1, the freezing compartment, analogous to the ice maker compartment of Anderson is delimited at least in part on the bottom from an area associated with the pedestal).

    PNG
    media_image2.png
    750
    509
    media_image2.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/TAVIA SULLENS/Primary Examiner, Art Unit 3763